Citation Nr: 1404545	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  06-18 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Togus, Maine


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Appellant served in the Maine Air National Guard from December 1975 to May 1979, with periods of active duty for training (ACDUTRA) from January to April 1976 and from July to September 1976.  The Appellant also served in the U.S. Air Force Reserve from May 1979 to December 1981.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2005 rating decision in which the RO denied service connection for personality disorder/anxiety/major depression.  In November 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2006. 

In June 2008, the Board denied the appellant service connection for a psychiatric disorder.  The Appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision in March 2011, the Court vacated the Board's decision, remanding the claim on appeal for further proceedings consistent with the Court's decision.

In September 2011, the Board remanded the claim on appeal to afford the appellant a requested Board hearing . In November 2011, the appellant testified during a Board video-conference hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the file.

In June 2013, in response to the Board's request for clarification, the appellant's attorney notified the Board that the appellant requested an additional Board hearing   to offer additional evidence in the form of testimony.  The VLJ who conducted the September 2011 Board hearing granted the motion.

In October 2013, the Veteran testified during a Board video-conference hearing before a second VLJ (the undersigned).  A transcript of that hearing has been associated with the file.

For the reason expressed below, the matter on appeal is, again, being remanded to the RO. VA will notify the appellant when further action, on his part, is required.


REMAND

A proceeding before the Board may be assigned to an individual Member or to a panel of three or more Members.  38 C.F.R. § 19.3 (2013).  

As noted, in this case, the Veteran has had two Board video-conference hearings before two different Veterans Law Judges in connection with the claim for service connection for a psychiatric disorder.  In correspondence in November 2013, the Appellant's attorney requested a third Board hearing.  See Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011) (holding that an appellant is entitled to a hearing before all Board Members who will ultimately decide the appeal, unless that right is waived).

Accordingly, this matter is hereby REMANDED for the following action:

Schedule the appellant for a Board video-conference hearing at the next available opportunity.   

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


